Citation Nr: 1452618	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2012, when it was remanded for further development, to specifically include obtaining a VA examination and opinion.  The VA examination was obtained in March 2012 and an opinion was provided in May 2012.  However, the opinion did not address all aspects of the claim and additional development is necessary to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The Veteran testified that he began to experience ringing in his ears in service on the firing range and was told by his superiors that it was a common occurrence and it would stop.  As a result of that advice, he never sought treatment in service for the problem.  After service, he experienced recurrent tinnitus, which he has testified has continued to the present time.

Tinnitus is a condition in which the Veteran, though a lay person, is considered competent to provide evidence, because it is based on his experience of the symptom of ringing in his ears.  While the VA examiner stated that the Veteran's noise exposure in service would have been minimal, there is no clear standard for the level of noise exposure which is likely to cause tinnitus.  The Veteran's consistent statement of recurrent tinnitus since his experiences in service is not contradicted by the evidence of record.

For the reasons just stated, the evidence with respect to the claim of service connection for tinnitus is at least in equipoise.  Therefore, applying the benefit of the doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for bilateral hearing loss, which he attributes at least in part to noise exposure on the firing range in basic training.  He was afforded a VA examination in March 2012.  However, the opinion rendered did not address the Veteran's noise exposure on the firing range, and instead addressed only the occupational noise exposure associated with his duties as a vehicle mechanic.  As such, an addendum opinion which does consider the firing range noise exposure is required on remand.

Accordingly, the case is REMANDED for the following action:

Obtain an addendum opinion which states whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's bilateral hearing loss was caused by his military service.  In rendering an opinion, the medical examiner should address the Veteran's noise exposure on the firing range during basic training as well as his occupational noise exposure as a vehicle mechanic.  A copy of the claims file should be provided to the expert for review and the expert is specifically directed to review and comment on the March 2012 and May 2012 VA examination and opinion and the Veteran's testimony at hearing in August 2011.  The examiner should provide the rationale for the opinion offered, including copies of any studies or expert research relied on.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


